 In the Matter of HOLLYWOOD-MAXWELL COMPANY, A CORPORATIONandINTERNATIONAL LADIES GARMENT WORKERS UNIONCase No. C-1489.-DecidedJune 12, 1940Brassiere and Bust Form Manufacturing Industry-Interference, Restraint,and Coercion:domination of, and interference with, formation and administra-tion of plant union ; activity of supervisory employees ; wage concessions toplant union, and other support; bribery of organizer of outsideunion-Company-Dominated Unions:successor organization to first dominated union formedpursuant to the suggestion of, and with the financial aid, of. the employer ;organizing activity of those identified with dominated organization charged toemployer ; successor to second dominated organization found identical with it ;facile recognition of, and conclusion of contract with, last of the three plantorganizations; inadequate check on claim of majority; contrasting treatmentof outside union ; disestablished as representatives for collective bargaining-Contract:with company-dominated union granting exclusive recognition, abro-gated-UnitAppropriate for Collective Bargaining:production workers, exclud-ing mechanics, watchmen, and stockroom, shipping, maintenance, office, clerical,and supervisory employees; bargaining history and substantial agreement ofthe employer and the I. L. G. W. U. found to establish ; stipulation as toemployees within the unit ; disagreement over inclusion of several employeesresolved by reference to their functions and to construction of the unit bymeans of thestipulation-Representatives:proof of choice : membership cards ;evidence of membership in dominated organizationsdisregarded-CollectiveBargaining:refusal to engage in : violation of agreement to bargain with out-side union, if check by Board agents disclosed majority in its favor ; recogni-tion of, and conclusion of contract with, dominated organization upon inadequateshowing of majority, after insistence upon a consent election in the case ofthe outside union ; employer ordered tobargain-Discrimination:charges of,dismissed.Mr. Francis J. McTernan, Jr.,for the Board..Latham & Watkins,byMr. Paul R. WatkinsandMr. RichardLund,of Los Angeles, Calif., for the respondent.Mr. Basil Feinberg,of Los Angeles, Calif., for the I. L. G. W. U.Mr. Arthur H. LewisandMr. Max Feingold,both of Los Angeles,Calif., for the Group and Mrs. Fay Sheldon.Mr. William Busick,for Mr. William Busick.Mr. Bertram Diamond,of counsel to the Board.24 N. L.R. B., No. 63.283035-42-vol. 24-42645 646DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the InternationalLadies Garment Workers Union,' herein called the I. L. G. W. U.,the National Labor Relations Board, herein called the Board, byTowne Nylander, Regional Director for the Twenty-first Region(Los Angeles, California), issued its complaint dated June 26, 1939,against Hollywood-Maxwell Company, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor - practices affecting commerce within the meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served upon the respondent, the I. L. G. W. U., and upon theIndependent BrassiereWorkers of California, Incorporated, hereincalled the Brassiere Workers, and the Independent Productive Group,herein called the Group, the latter two being labor organizationsalleged in the complaint to have been dominated by the respondent,and upon the Central Labor Council of Los Angeles, and the LosAngeles Industrial Union Council.The complaint, as amended at the hearing, alleged in substance thatthe respondent : (1) discouraged membership in the I. L. G. W. U. bymaking disparaging statements about the I. L. G. W. U. to its em-ployees and by paying money to William Busick, an organizer for theI.L. G. W. U., to induce him to use his influence to obtain a Boardelection at a time when the Brassiere Workers could win such anelection; (2) dominated and interfered with the formation and ad-ministration of the BrassiereWorkers and its successor, the Group,inter alia,by hiring certain persons to form the Brassiere Workers,by granting to these organizations special privileges denied to theI.L. G. W. U., by recognizing the Brassiere Workers as exclusivebargaining agent, and by signing a contract with the Group, as solebargaining agent, at a time when the Group did not represent amajority of the employees in the appropriate unit; (3) because ofunion membership and activity, discharged about October 26, 1938,and March 3, 1939, respectively, and refused to reinstate, La MontStetzer and Harry Weingarten, and laid off, in December 1938, IreneB,fore the charge and the pleadings were amended at the hearing by striking thewords "Local No. 236,"the I.L. G. W. U. was designated as International Ladies GarmentWorkers Union Local No. 236. ' HOLLYWOOD-MAXWELL COMPANY647Ellis,Dorothy Grant, Dorothy Nelson, and Lorraine Venable, thelatter being rehired to a less desirable position at a reduced wage,and being refused reinstatement to her former position, for thesame reason; (4) refused about March 2, 1939, and thereafter, tobargain collectively with the I. L. G. W. U. as the exclusive repre-sentative of all its employees in the appropriate unit, although theI.L. G. W. U. had been duly designated by a majority of the em-ployees in that unit as their bargaining representative.On July 8,1939, the respondent filed an answer denying that it had engaged inthe alleged unfair labor practices.The Group, and Fay Sheldon, anemployee named in the complaint as being one of the leaders of theGroup, filed an answer dated July 8, 1939, denying that the Groupwas the successor of the Brassiere Workers, or that it had been af-fected by any of the alleged unfair labor practices of the respondent.Pursuant to notice, a hearing was held at Los Angeles, California,from July 10 to 28, 1939, inclusive, before Henry W. Schmidt, theTrial Examiner duly designated by the Board.Motions dated July11, 1939, asking leave to intervene, were filed with the Trial Examinerby Fay Sheldon and the Group, and by William Busick. Thesemotions were granted by the Trial Examiner. The Board, therespondent, the I. L. G. W. U., Fay Sheldon and the Group wererepresented by counsel; Busick represented himself; all participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing and in hisIntermediate Report the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted. * The rulings are hereby affirmed, except in so far as theTrial Examiner sustained an objection to the admission in evidenceon behalf of the Board of the union authorization and membershipcards of Irene Oliver Connor and Louella Phillips.2That ruling ishereby reversed and the items are admitted in evidence as BoardExhibits 28U and 28FF.The Trial Examiner reserved ruling on theadmission in evidence of Intervenor Exhibits 9A, 9B, 9C, and 9D,3copies of two letters purporting to revoke authorizations of theI.L. G. W. U., accompanied by registered-mail receipts.They arehereby admitted in evidence. Subsequent to the hearing, therespondent submitted a brief for the consideration of the TrialExaminer.2 See footnote 33,infra.2See footnote 33,infra.The TrialExaminer made no final ruling on their admissionin his Intermediate Report. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Feburary 7, 1940, the Trial Examiner issued his Intermediate,Report, copies of which were duly served upon the parties.He foundthat the respondent had engaged and was engaging in unfair labor-practices affecting commerce within the meaning of Section 8 (1), (2),and (5) and Section 2 (6) and (7) of the Act, as alleged in the com-plaint.He recommended that the allegations in the complaint relat-ing to the commission of unfair labor practices within the meaning ofSection 8 (3) of the Act be dismissed.He recommended further thatthe respondent cease and desist from engaging in unfair labor prac.tices; that it withdraw all recognition from, cease giving effect to anyagreement with, and completely disestablish the Group; and that, uponrequest, it bargain collectively with the I. L. G. W. U. as the exclusiverepresentative of the employees in the appropriate unit.Thereafterthe respondent and the I. L. G. W. U. filed exceptions to the Intermedi-ate Report; the respondent also filed again, by reference, the briefpreviously filed by it before the Trial Examiner.The respondentwaived a hearing for the purpose of oral argument before the Board.The Board has considered the respondent's brief and the exceptionsof the respondent and of the I. L. G. W. U. and finds the exceptions,except such as are consistent with the findings of fact, conclusions oflaw, and order set forth below, without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHollywood-Maxwell Company is a California corporation engagedin the manufacture and sale of brassieres and bust forms. Its officesand principal place of business are in Los Angeles, California; it alsooperates factories in Cameron, Missouri; Princeton, Illinois; andNatchitoches, Louisiana; and maintains offices in New York City andChicago, Illinois.In this proceeding we are concerned only with itsLos Angeles factory.The total value of the raw materials purchased by the respondentfor use in the Los Angeles plant in 1937 was about $123,174; in 1938,about $136,928; from January 1 to June 30, 1939, about $64,156.About 90 per cent of all raw materials used are purchased outside theState of California.The respondent sold about $403,688 worth offinished products manufactured at the Los Angeles plant in 1937, andabout $394,139 worth from January 1 to November 1, 1938. FromNovember 1, 1938, to July 10, 1939, the respondent's salesmaintainedsubstantially the same level that existed during the 12-month periodimmediately preceding November 1, 1938.During all of these periods HOLLYWOOD-MAXWELL COMPANY649:approximately 67 per cent of the finished products were shipped out-side of the State of California to every State in the United States andto foreign countries.H. THEORGANIZATIONS INVOLVEDInternational Ladies Garment Workers Union, Independent Bras-siereWorkers of California, Incorporated, and Independent Produc-tiveGroup are unaffiliated labor organizations admitting to,membership employees of the respondent at its Los Angeles plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; interference with, dominationof, and support given to the Brassiere Workers and the GroupOn July 30, 1,937, with Organizer William Busick presiding, theJ. L. G. W. U. held its first organizing meeting among those employed.at the respondent's Los Angeles factory.During working hours thefollowing day, William Murphy, then foreman of the cutting room,called a meeting of the employees on the respondent's premises. Inaddition to the employees of the plant, Ruth Ice, forelady,4 and TheresaWoodyard, supervisory inspector a and sister-in-law of Joseph R.Bowen, president of the respondent, attended.Murphy urged theformation of an inside union.He stated that the employees wouldthen be able to fix by themselves the amount of their dues, and that"this money could go to pay for flowers when somebody was sick, or-something of that sort"; that there "wasn't any use of paying officersof an outside union a big salary"; and that those employed in the shopcould "do the same thing [i. e., have a union] . . . without any outsidehelp."He characterized the C. I. O. as "communistic." 8Several-employees spoke in favor of the I. L. G. W. U.Murphy asked for a:show of hands to indicate who favored an inside, and who the outsideThere was no response.On August 2, the next workday, five of the respondent's employeeswere laid off. Four of these had spoken in favor of the I. L. G. W. U..at the meeting called by Murphy.At the close of-that workday, Ruth Ice stood at the time clock tellingemployees not to check out. She explained to one employee, while4 Icehad power to hire and discharge employees, was the only forelady in the plant,and engaged only in supervisory activity.'In addition to the powers possessed by Cora Stafford, now in charge of inspection,Woodyard had power to hire employees.IIn 1937 the I. L. G. W. U. was affiliated with the Committee for IndustrialOrganization. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDholding her hand over the time clock, that someone was going to speak.Murphy again addressed the employees on the respondent's premises.He again argued in behalf of an inside union, asserting that it wouldbe just as good as an outside union; that "we wouldn't have to bepaying our dues to some outside organization and we could start atreasury and use the money for sick benefits."Woodyard. also spokein support of an inside union. She passed around to those presenta sheet of paper on which they could "sign up" for a plant union.Hal Brink, George Cannon, and Fay Sheldon, all non-supervisoryemployees, also urged the cause of an inside union.About August 3 a mimeographed leaflet bearing the name ofCannon was circulated among the employees. It called for the forma-tion of an independent bargaining committee and contained argumentagainst and disparagement of an outside union couched in the terms-employed by Murphy.' That evening, in order to answer those whohad attacked it at the plant meetings, the I. L. G. W. U. held a meetingto which it invited all persons employed by the respondent.Murphyand Ice attended.They asked why a company union would not besatisfactory.Ice, informed by Busick that she and Murphy, as super-visory employees, could not legally participate in the formation ofan independent organization, and were ineligible for membership inthe I. L. G. W. U., replied that she was against the I. L. G. W. U.because it would not do her any good. During the discussion Murphydeclared that he had paid out of his own pocket for the leaflet thathad been distributed that day.Although Murphy appeared as awitness for the respondent, he did not deny having made the statement.Cannon testified that he had received no external inspiration for anyof the leaflets which he wrote and that he had collected the money formimeographing them from prospective members of the independentorganization.There is no inconsistency between Cannon's testimonyand Murphy's admission.Moreover, about August 4, as describedbelow, Murphy directly sponsored Cannon's effort to form an insideunion.We find that Murphy contributed to the expense of producingthe leaflet of August 3.The next day, August 4, another meeting was held in the plantimmediately after working hours.Murphy told the employees thatCannon was to speak. Cannon, in the presence of Murphy, proceededto organize an inside union which came to be designated as the UnitedBrassiereWorkers, herein called the United.At this meeting a gov-erning committee of the United was selected.A majority of thosethen elected, consisting of Irene Oliver Connor, Margaret Closkey,and Dorothy Grover, were nominated by Cannon.Two other mem-7 "Our dues(the price to be regulated by you)will be used to pay the wages of anysick employee after examination by your Union Doctor,and for any other form of wellbeing.`Not for Strikes, Committee Hall,and High Priced Organizers'Salaries.' " HOLLYWOOD-MAXWELL COMPANY651bers,Hal Brink and Betty Maier, were nominated from the floor.None was a supervisory employee.Several subsequent meetings of the United's governing committee,which for a time convened as often as once or twice daily, were heldat the plant of the respondent.Bowen, the respondent's president,was usually present.Herndon J. Norris, secretary and director ofthe respondent, and at times its attorney, attended at least one suchmeeting.At the first meeting the committee assured Bowen that nomatter what happened they would have their own "company union."From August 11 through September 6, 1937, the I. L. G. W. U.conducted a strike at the respondent's plant.About a week beforethe strike the I. L. G. W. U. had proposed a contract to the respond-ent.Either shortly before or shortly after the commencement ofthe strike the United's committee requested of Bowen a 10-per centwage increase and other concessions.During the strike Bowen in-formed the United's committee of the nature of the I. L. G. W. U.'sdemands and observed that they were practically the same as thoseadvanced by the United.On the pay day immediately succeedingthe beginning of the strike and the presentation of the United's de-mands, the respondent granted a 10-per cent increase in the wagesof its non-striking employees.Thereafter, during the latter part of the strike, Maier, a memberof the United's committee, called a committee meeting for the pur-pose of conferring with Busick.Her action was taken at Bowen'sinstance.Before the committee met with Busick, Bowen spoke tothem somewhere in the plant and urged them not to let Busick "putanything over" on them.Busick afterwards attempted, in the ab-sence of any of the respondent's officials, on the respondent's premises,and during working hours, to get the committee members to join theI.L. G. W. U. According to Norris, this meeting was arranged byhimself, at Busick's request.Toward the end of the strike, conferences were held at the Board'sregional office in an effort to determine which of the two labor organ-izations, the I. L. G. W. U. or the United, represented a majority ofthe respondent's employees.Bowen, Norris, Shirley Haddow, vicepresident of the respondent, and committees from both organizationsattended.At the first meeting the Regional Director pointed outto the respondent's officials and the United's committee the impro-priety of their conduct in forming the inside organization. Imme-diately after this meeting, Cannon took several members of the'United's committee to meet Haddow and Bowen.They were told to"stick together," and it was understood that they were to re-formtheir organization.Following a similar conference at the regional office a few daysafter the first one, and still before the termination of the strike, 652DECISIONSOF NATIONAL LABORRELATIONS BOARDCannon and members of the United's committee met at the office ofthe United's attorney, Delamere F. McCloskey.The committee wasadvised to get new membership cards signed by' the employees awayfrom the respondent's premises.Shortly after this conference, sometime after August 30, theUnited's committee changed lawyers.While there was some senti-ment among its members that McCloskey was not doing enough,itwas Cannon who made the decision to get a new lawyer, MaxFeingold.8On the afternoon of the day that the decision to shiftattorneys was made, Cannon and other members of the United's com-mittee visited Feingold's office during working hours.On this occa-sion, Feingold was retained by the committee to organize an inde-pendent corporation.Back at work later in the afternoon, Maier,one of the members of the committee, told Dorothy Grover, a pieceworker and another committee member who had participated in theconference, that they would be paid for the time they had lost inFeingold's office.The next day committee members who had beento see Feingold received a special payment from the respondent. Inthe case of Dorothy Grover, it amounted to $2 in cash.The record does not clearly delineate all of the subsequent eventsin the metamorphosis of the Brassiere Workers, the corporationwhich Feingold organized at the request of the United's committee.Although the termination of the strike on September 6 was attendedby the conclusion of an exclusive recognition contract between therespondent and the I. L. G. W. U., the articles of incorporation ofthe BrassiereWorkers are dated September 7. Subsequently, thefollowing were elected officers of the Brassiere Workers : Fay Shel-don, chairlady; George Cannon, secretary; Cecilia Behnke, treasurer;Catherine Reynolds, and Ellen Saylor.None of these was a super-visory employee.The bylaws of the Brassiere Workers are datedSeptember 13, 1937, and bear the certification of George Cannon, assecretary.A petition for the certification of the Brassiere Workerspursuant to Section 9 (c) of the Act was executed by Sheldon, andothers, and witnessed by Feingold, on September 15, 1937.By orderdated February 18, 1938, the Board dismissed the Brassiere Workers'petition for certification, which was filed October 14, 1937.The transition from the United to the Brassiere Workers was notabrupt, elements of both organizations functioning side by side fora time.Just before the strikers returned to work and prior to theexecution of the articles of incorporation of the Brassiere Workersand the election of its officers, Norris addressed the non-strikingemployees during working hours in the plant.When he was done,b About this time Cannon succeeded Brink as secretary and committee member.Anotheremployee named Marie SperaBelmonte had previously been added to the committee. HOLLYWOOD-MAXWELL COMPANY653Sheldon spoke.She asked the employees present, "Why don't yousay something instead of just standing there?Why don't you saythat we will stick together for our own union whether they [presum-ably the I. L. G. W. U.] are in here or not? Isn't that right?"After the strike and after their first conference with him, Feingold,again consulted with members of the committee of the United withregard to the incorporation of its successor.About 2 weeks after thestriking employees returned to work, and subsequent to the executionof the articles of incorporation and of the bylaws of the BrassiereWorkers, and the election of its officers, Feingold told the membersof the United's committee to "stick together" because they representedthe majority.Feingold was notified of the Board's dismissal of the BrassiereWorkers' petition for certification, by letter dated February 25, 1938.Thereafter, according to the record of dues payments to the BrassiereWorkers and the testimony of Sheldon as to the frequency of themeetings of that organization, there was an absence of substantialactivity on its part until the end of September 1938.By its own terms the contract between the.I. L. G. W. U. and therespondent terminated on October 1, 1938.During the life of thecontract the BrassiereWorkers made no attempt to bargain withthe respondent.About the end of September 1938, however, theBrassiereWorkers sent a letter to the respondent claiming to repre-sent a majority of its employees and requesting investigation of itsclaim before the respondent proceeded to negotiate another contractwith the I. L. G. W. U. In connection with this activity there mustbe considered the respondent's bribery of Busick.In the 3 or 4 months preceding the expiration of the contract withthe I. L. G. W. U., Bowen gave about $150 to Busick in several in-stallments.Bowen admitted that the purpose of the payments was toobtain, by Busick's filing a petition for certification, an election con-ducted by the Board, at a time when Bowen doubted that theI.L.G.W. U. represented a majority.0The understanding wasthat the election was to be held at the expiration of the contract.Moreover, in a speech to the employees made in Bowen's behalf inApril 1939, Norris stated :9 The following colloquy between Bowen and counsel for the Board appears in the record :Q.Did you pay him [Busick] this $25 a month so he could get an electionbefore he could be sure his union had a majority?A. Yes, air.Q. But, during all this time [when Busick was being paid], you say Mr. Busickwas in doubt whether his union represented a majority?A. That is the way he talked to me. He tried to be fair as, I think, anybodycould be.We never felt that they had a majority and I think that Mr. Busick feltthe same way. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs the expiration date of the contract then in effect ap-proached, Mr. Busick came and said that his Union was unableto procure a majority and he felt certain that the IndependentGroup represented a very substantialmajorityoftheemployees .. .Mr. Busick stated that his Union was in a position to stallindefinitely, but that he could arrange to hurry the hearingthrough.He was told that the only desire we had was to havean early and orderly determination as to the representation ofthe majority of our employees in order that we might bargainwith them and stop the feeling of unrest and bitterness whichprevailed.Dr. Bowen knew little about the Labor Board exceptthat an employer could not obtain an election.Mr. Busick offered to lend his efforts to procure a prompthearing before the National Labor Relations Board in consid-eration of the company's paying him $25 per month.This wasagreed to with the hope that an early hearing would thereby beheld by the Board which would result in the determination ofthe proper organization for this company to bargain with.From the facts revealed in this statement, the efforts of theBrassiereWorkers to establish its asserted majority, and the re-spondent's whole course of conduct toward the I. L. G. W. U., theUnited, the Brassiere Workers, and the Group, we conclude that therespondent's purpose in paying Busick was not merely to bring aboutan election which would eliminate the Union; it intended also tosupplant the I. L. G. W. U. with the Brassiere Workers.Earlier in the year, about January 18, 1938, Bowen gave Busicka check for $275 and took from him a 90-day note in that amount.Little attempt was made to collect the note and none to have it ex-tended.In fact, the obligation was outstanding at the time of thehearing.Norris, in his April 1939 speech, described this paymentas a loan requested by Busick at a time when his wife was ill andextended to him by the respondent in the hope that helping him inhis troubles "might result in better feeling all around."The credibil-ity of this explanation, in so far as it suggests that the respondent'smotives were perfectly proper, is impeached by Norris' admissionthat after Bowen had sought his advice in the matter ". . .Wedecided to go ahead and loan him [Busick] the money. It was notentirely philanthropic . . . maybe it might be that Busick would feela little more kindly in his organizational efforts."It is plain that the respondent intended to bribe Busick with themonies it gave him.We have found that the respondent, in someinstances, paid Busick in order to put the Brassiere Workers in theI.L. G. W. U.'s place as sole bargaining agent.But even if, as the HOLLYWOOD-MAXWELL COMPANY655respondent contends, the respondent was concerned only with bring-ing about a solution of the controversy over bargaining rights, itengaged in clearly illegal conduct. In the first place, the respond-ent's explanation would not cover the payment of January 1938.But, more important, it is founded upon a failure to recognize thatwhatever may have been the respondent's ulterior motive, its bribery.of a representative of its employees was an unlawful interferencewith the full freedom guaranteed to them by Section 7 of the Act.'°The contract between the I. L. G. W. U. and.the respondent termi-nated, but no election was held.With the exception of the activity.of a "price committee" set up about October 1, 1938, to adjust piece-work prices with the management, members of the Brassiere Workersmade no further attempt to bargain with the respondent until aboutMarch 1, 1939.As detailed below, in February 1939 the respondent agreed tobargain with the I. L. G. W. U. if a comparison by Board agents,of evidence of union membership with its pay rolls established thatthe I. L. G. W. U. represented a majority of its production employees.In March it refused to abide by this agreement. Between.the timeof the agreement and the refusal, there was renewed activity on thepart of the inside organization.About March 1, 1939, Feingold advised the Brassiere Workersthat, in the opinion of a Board agent, it was a company-dominatedorganization.On receiving Feingold's advice, Sheldon and othermembers of the Brassiere Workers decided to dispense with the pay-ment of its corporate franchise tax.They also decided to formanother organization with the following which they believed wastheirs. -They considered as members of that organization, laterdesignated as the Independent Productive Group, all who signed apetition to the Board on March 1.The preamble to the list ofsignatures is set out below.'1The petition was prepared by Sheldon10Matter of Carlisle LumberCo. andSawmill Workers Union,Local 2511,2 N. L. R. B.248, enf'd,N. L. R. B. v. Carlisle Lumber Co.,94 F. (2d) 138 (C. C. A. 9), cert. denied,304 U. S. 575;Matter of Stackpole Carbon Co.andElectrical iRadioWorkers ofAmerica,Local No. 502, 6 N. L. R. B. 171, enf'd as mod., N.L. R. B. v. Stackpole CarbonCo., 105 F. (2d) 167 (C. C. A. 3), cert. denied, 60 S. Ct. 142.U "We the undersigned have been informed by Max Feingold that the IndependentBrassiereWorkers of California had been objected to on the grounds that it is a CompanyUnit.In as much as we are never the less productive employees of the Hollywood Max-wellCompany we feel that we are a majority of it's workers and as the majority we donot desire to be represented by any group,but wish to be represented so that we maybargain collectively with the members of this unit.We now ask that The National LaborRelations Board assist us so that we may have an organization where by as the majorityof the productive employees of The Hollywood Maxwell Company, we can bargain col-lectively with the management."We revoke...any and all authorizations here to fore signed or directed by us toany other groups or unions,national or independent.We now place ourselves beforeThe National Labor Relations Board as an unorganized and majority group, and askthat it's rights as accorded by law be now recognized." . 656DECISIONSOF NATIONALLABOR RELATIONS BOARDand circulated by her and the rest of the Group committee at thesuggestion of Feingold.12Immediately afterward the Group wasorganized.No further steps were taken to dissolve the BrassiereWorkers.The Group is unincorporated and has no constitution or bylaws..After its formation, no general membership meetings were held, norwere any dues collected until about June 30, when the members w'ere-assessed to pay for legal representation at this proceeding 13Thereis a governing committee of the Group, which consists of Sheldon,.Belmonte, Rose, and Mohr.These four employees, with others,.functioned as members of the "price committee" during the monthof March 1939. It is significant that there was practically no change-in the personnel of this "price committee" from February 1939, whenthe BrassiereWorkers had not yet been abandoned, to March 1939,.when the shift to the Group had already occurred. In fact, fromits inception in October 1938, through March 1939, there was a con-stant nucleus of about three on the committee.Behnke, treasurer oftheBrassiereWorkers, remained treasurer of the Group.TheGroup's accounts were kept in the same book which contained thefinancial records of the Brassiere Workers.As already mentioned, on March 14 the respondent announced,.contrary to its agreement with the I. L. G. W. U. and the agents-of the Board, that it would not be bound by the results of the com-parison of evidence of union membership with its pay roll, a com-parison which it was informed had established that the I. L. G. W. U.represented a majority.At the same time it proposed, as the only-alternative it would deem satisfactory, that a consent election be-held, with the I. L. G. W. U. as the only organization on the ballot.It also declared its willingness to post a notice stating that it wouldnot recognize the BrassiereWorkers, or any similar organization.On March 16 the I. L. G. W. U. rejected the respondent's proposal'for the holding of a consent election.On March 20 the respondent,posted a notice in the plant which stated that the respondent had:.checked the names of the employees designating the Group as bar-gaining agent, and that, having found that a majority of the pro-ductionworkers had so designated the Group, it was granting-'According to Linda Erickson,an employee at that time, Sheldon approached her-during the lunch hour at the plant and urged her to sign the petition by emphasizing-loyalty to"theDoctor"(Bowen),and the fact that signing might insure her jobsecurity.13The meeting was held after the service of the complaint In this case upon the Groupand the Brassiere Workers.Feingold explained the nature of the Board'sproceedings.He added that he was too busy to handle the matter but that someone else in his office-could.At the hearing Arthur H. Lewis appeared for the Group and Fay Sheldon.Feingold also appeared and consented to be joined as co-counsel with him.The financial'records of the Group indicate that payment for these services was made to Feingold'through Lewis. HOLLYWOOD-MAXWELL COMPANY657exclusive recognition to that organization.About March 25 themembers of the Group's governing committee presented a proposedcontract to Bowen.On March 29 the I. L. G. W. U. protested therecognition of the Group, reasserted its claim to represent the ma-jority, and demanded that the respondent bargain with it.Duringa conference on April 3, devoted to this matter, Norris admittedto representatives of the I. L. G. W. U., in enumerating such "seriousmistakes" of the respondent as the bribing of Busick, that "theIndependent Union" was a "company union." 14Watkins, attorneyfor the respondent, reiterated the respondent's willingness to enterinto a consent election at any time.The I. L. G. W. U. again re-jected this offer.The next day the respondent refused, by letter,the I. L. G. W. U.'s demand for recognition.On the day following,April 5, the respondent concluded a 2-year exclusive recognitioncontract with the Group, covering wages, hours, and other conditionsof employment: 'There had been only one conference, on April 1, atwhich there was any negotiation with respect to the provisions ofthis contract.One or two unsubstantial changes in the Group'sdraft, suggested by Norris, were agreed to by Feingold and theGroup committee.As already noted, at a plant meeting during working hours onApril 14, Norris addressed the employees, while the power wasshut off, and explained the respondent's actions with regard toBusick, the I.' L. G. W. U., and the Group.He did not mention therespondent's agreement to have the Board check the I. L. G. W. U.'sevidence of membership against its pay roll for the purpose ofascertaining the majority representative, but emphasized its desirefor a consent election.He asserted that the I. L. G. W. U. had"consistently refused to do other than make verbal assertions thatthey did represent the majority," and that the respondent negotiateda contract with the Group because that organization had willinglysubmitted evidence of majority representation.That speech, however, did not accurately disclose the facts withregard to the Group's proof of its majority. Sheldon's version isas foll'ow's : 15A request for exclusive recognition of the Group, ac-companied by an executed copy of the March 1 petition to the Board,described above, was transmitted to Haddow.Haddow said shewould refer the petition to Bowen.The management's answer thenwas, given in, the recognition notice of March 20.,The respondent14 On the basis'of `the usages revealed by the record we understand this to mean thatthe organization which had been recognized by the respondent and which was deemedby the witness to be identical with the Brassiere workers was company dominated.15Although called to testify by the Board,ae an intervening party who had filed ananswer denying the Board's allegations with respect to this matter,she was a hostilewitness. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDmade no demand on any member of the Group that the signatureson the petition be authenticated.At the time that the Group'scommittee presented to Bowen their proposed contract they reassertedtheir claim to a majority and referred him to the petition theyhad delivered to the management.The Group presented no otherevidence of its right to represent a majority of the employees priorto the conclusion of the contract with the respondent.According to Bowen, a committee, of which Sheldon was a member,presented to him in person, before March 20, a list of signaturespurporting to show a majority in their favor. Bowen admitted,after changing his testimony, that he proceeded no further with hisinvestigation, that he accepted the word of the committee members.1°He told the committee that the list would have to be submitted toNorris, but that it lookedbona fideto him.He thought he discussedthe matter with Norris, although he was not sure.Norris' version is consistent with the other two in regard to theabsence of any check on the authenticity of the dates or the signa-tures on the material presented to him.Both in his testimony andin his April 14 speech he dated his investigation prior to the con-tract of April 5.Nowhere did he definitely place it before theposting of the notice of March 20.The Group's evidence of majoritywas submitted to him by Feingold. It is most significant that Fein-gold first offered for that purpose the signatures on the petition forcertification of the BrassiereWorkers, dated September 1937, anddesignation slips dated about the middle of 1938, also a time whenthe Group was as yet nonexistent.Norris' only objection to this mate-rialwas that it was not recent enough to indicate the present senti-ment of the employees. He accepted what appears to have been a copyof the March 1 petition to the -Board and checked its names against alist of only those employees whose status as production employeeshad been unquestioned in previous negotiations with the Union.Norris testified that he thereby became convinced of the Group'smajority.To his knowledge the list was not first presented to1o The following appears in the record as Bowen's answerto thequeries of the Board'sattorney :Q.At thattime[when the petition was presented]did you check the nameson the petition?A. Yes.Q. Against the list of names ofyourproductive employees?A. Yes.[The question was repeated.]A.Well, I think thatwas gone Into.I can't say I did it personally myself,but I believe I talked to the Committee that came out to see me, and I think theyhad a majority of somethinglike two toone, and it looked that way from theamount of people we had employed.Q. You took their word for It?A. Yes. HOLLYWOOD-MAXWELL COMPANY659Bowen, although he testified that Bowen had instructed him to checkand later accepted his conclusion.Comparison of the three versions casts doubt upon whetherBowen 17 conducted any inquiry at all into the Group's claims.Atbest, it did not consist in going beyond their assurances, and, conse-quently, we need not decide whether, in fact, he made any.AlthoughNorris' version is substantially uncontroverted, it does not clearlyestablish any scrutiny of the Group's evidence before March 20, thedate when they were given exclusive recognition.Moreover, evenif such scrutiny preceded recognition, it was of the most meagertype.No question of the genuineness of the Group's evidence wasraised.In view of the context of events in which his investigationwas conducted,"' of its slight nature, and of the impeachment ofNorris' credibility,"" we cannot credit his statement that he becameconvinced of the Group's majority.ConclusionsIn the account given above, the continuity of the respondent's domi-nation of the United, the Brassiere Workers, and the Group is patent.Supervisory employees took the initiative in launching the United tohead off the I. L. G. W. U.'s organizing drive.Foreman Murphyopenly disparaged the I. L. G. W. U., paid for literature calling foran inside organization, and used his authority to assist in the forma-tion of the United.Woodyard and Ice, both supervisory employees,aided him in his efforts, some of which took place on the respond-ent's premises, and during working hours.Employees who soughtto counteract this influence were discriminated against. If there canbe any doubt about whether these supervisory employees were actingin the respondent's behalf, it is dispelled by the respondent's accept-ance and further cultivation of the fruits of their labor.Bowen andNorris attended meetings at the plant of the committee of the organi-zation which they had created. Bowen received assurances from themthat the company union would persist.The respondent distributedbenefits to its employees, at the United's request, while it withheldsimilar benefits from those followers of the I. L. G. W. U. who werestriking in order to obtain them.20That Busick should have sought,and that the respondent should have granted, permission for him toaddress those who seemingly represented its employees, points unmis-17 For the Impeachment of the credibility of Bowen see Section III B 3,infra.Is See the conclusions which follow.19 See Section III B 3,infra.10 Cf.N. L. R. B. v. American Potash & Chemical Corp.,98 F. (2d) 488 (C. C. A. 9),aff'gMatter of American Potash & Chemical Corp.andBoram & Potash Workers UnionNo. 20131,3 N. L. R. B. 140. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDtakably to the respondent as the locus of actual control over theUnited's affairs.Bowen's warning to the committee members againstbeing swayed by Busick's arguments for the I. L. G. W. U. wasintended to perpetuate that control.We find that by interfering with and dominating, in the mannerdescribed in the preceding conclusions and through the acts foundabove, the formation and administration of the United, and by con-tributing support to it, the respondent interfered with, restrained,and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.After the legitimacy of the United's parentage was doubted atconferences held at the Regional Office in 1937, Haddow and Bowenconferred with the United committee and laid down the policy thatresulted in the re-baptism of their offspring.Thereafter the com-mittee obtained the advice of its attorney on how to re-form theirorganization.They then changed attorneys and had Feingold, thenew attorney, form the corporation called the Brassiere Workers.The respondent paid members of the United for conferring withFeingold on the very question of the formation of the BrassiereWorkers.There was a short period of time after the incorporationof the Brassiere Workers and the election of its officers, during whichthe United committee still functioned.Thus the Brassiere Workersemerged pursuant to the suggestion of, and with the direct financialaid of, the respondent, as well as through the immediate efforts of thecommittee of the first dominated organization.Cannon, the movingforce in that group, became the secretary of the Brassiere Workers.Sheldon, an active member of the United, one who had urged itsformation and who pleaded for its retention after the conclusionof the strike, became chairlady of the Brassiere Workers.Cannon,the other members of the United committee, and Sheldon, by reasonof their identification with a dominated organization, were represen-tatives of the respondent.21The Brassiere Workers then sought to become certified as the bar-gaining agent of the respondent's employees.When its petition wasdismissed it became inactive and resumed activity only when it againattempted to displace the I. L. G. W. U. at the expiration of the con-tract of September 1938.The respondent bribed Busick to effect, atthat time, an election which it thought the Brassiere Workers wouldwin.Its bribes were intended to supplant the I. L. G. W. U. withthe Brassiere Workers.21 International Association of Machinists,Tool and Die.Makers LodgeNo. 35, affiliatedwithI.A.'M.v.N. L.R. B.,110 F. (2d) 29(App. D. C.),aff'gMatter of The SerrickCorporationandInternational Union, United Automobile Workers of America, Local No.459, 8 N. L. It. B. 621, cert.granted, 60 S. Ct. 721. HOLLYWOOD-MAXWELL COMPANY661The third stage in the metamorphosis of the inside organization atthe respondent's plant occurred after the I. L. G. W. U. had requestedthe respondent to bargain and after the Brassiere Workers had beeninformed that it was a tainted group. Sheldon and other membersof the Brassiere Workers petitioned the Board and the managementfor recognition as an independent organization and formed the Group.The connecting links between the Brassiere Workers and the Groupare so strong and so many that the organizations, for all practicalpurposes, are identical.Sheldon, chairlady, and Behnke, treasurer,retained their former positions.Behnke even utilized the same bookof accounts .that she previously had.Other members of the Group'sgoverning committee had been officials of the BrassiereWorkers.Feingold remained attorney.By offering to Norris documents of theBrassiereWorkers as evidence of the Group's majority, Feingoldunderscored the singleness of the two organizations.This identitywas maintained in the eyes of the employees not only by the retentionof the Brassiere Workers' active personnel but by the language of theMarch 1 petition and the manner in which it was circulated. bySheldon.The respondent did nothing to dissipate the continuity ofits control.Instead it reinforced that control.In granting exclusive recognition to, and concluding a contractwith, the Group, the respondent definitely favored the Group to thedetriment of the I. L. G. W. U. The respondent contends that itrecognized the Group because that organization furnished morerecent, and "conclusive," evidence of majority. In fact, however, itinsisted upon a consent election asa sine qua nonfor bargaining withthe I. L. G. W. U., while it recognized and contracted with theGroup upon a much less rigorous basis. In the first place, there issome doubt whether the respondent made any examination of theGroup's evidence prior to recognizing it.Further, the respondentcould not have decided that the Group's evidence was superior to thatwhich had been submitted by the I. L. G. W. U. to the Regional Officein March 1939.The check of that evidence was conducted by repre-sentatives of the Board and there is nothing in the record which indi-cates that the respondent had any knowledge whatsoever of itsquality before granting recognition to the Group. In addition, anexamination of only the Group's evidence offered the respondent noassurance against overlapping of members in the Group and in theI. L. G. W. U.Moreover, it is difficult to believe that the respondentfound a list of unauthenticated signatures of a suspect organization tobe "conclusive" evidence.Finally, at the time it insisted that theI.L. G. W. U. submit to a consent election it had already received,according to Sheldon, the "conclusive" evidence of the Group.Sub-sequent to the recognition notice of March 20, the respondent renewed283035-42-vol. 24-43 662DECISIONSOF NATIONAL LABOR RELATIONS BOARDits proposal that an election be held, while Norris admitted that the"independent" was a "company union." If the election proposalswere made in good faith, and in an endeavor to ascertain the genuinemajority, it appears that the Group's evidence did not dissipate thatdoubt.On the other hand, as we have concluded below'22 the evi-dence indicates that these proposals were attempts to put the I. L. G.W. U. to the test of an election in an atmosphere charged with therespondent's influence.Their place in the pattern of events rein-forces the view that the respondent was influenced by the desire toeliminate the I. L. G. W. U., rather than by a recognition of themerits of the Group's contentions; that the respondent used recogni-tion of, and the contract with, the Group as a shield against theI.L. G. W. U.When the I. L. G. W. U. declined to consent to therespondent's election proposals, the respondent first recognized theGroup, on a flimsy showing, if any, of majority'23 and then, afterrenewing its election proposal to the I. L. G. W. U. without, success,concluded with the, Group a contract negotiated with comparativeease.24At the time of recognition the Group had had an amorphousexistence of not more than 20 days' duration,25 and was stronglyidentified with a tainted predecessor.Norris' speech of April 14,therefore, in so far as it embodied the theory that recognition wasgranted because the I. L. G. W. U..had withheld, and the Groupadvanced, satisfactory evidence of majority, misrepresented to theemployees the true state of affairs.We find that, by the actions discussed in the above conclusionsand in the preceding findings, the respondent has dominated andinterfered with the formation and administration of the BrassiereWorkers and the Group, and has contributed support to them, andhas thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.ra See Section III B 3.23Matter of Arma Engineering CompanyandCommittee for IndustrialOrganization,14 N. L.R. B. 736;Matter of QualityArt NoveltyCo., Inc.andUnited PaperWorkers,L. I. U. No. 292,20 N. L. R. B. 817.94 Cf.Hamilton-BrownShoeCo. v. N.L.R. B.,104F. (2d) 49(C. C. A. 8),enf g asmod.Matter of Hamilton-Brown Shoe Co.andLocalNo. 125 UnitedShoeWorkers ofAmerica, C. I.0., 9 N. L. R. B. 1073 ;InternationalAssociation of Machinists,Tool andDie Makers Lodge No.35,affiliatedwith I. A. M. v. N. L. R. B.,110 F. (2d) 29 (App.D. C.), aff'gMatter of The Serrick CorporationandInternationalUnion, United Auto-mobile Workers of America,Local No.459, 8 N. L. R.B. 621, cert.granted, 60S. Ct. 721 ;N. L. R. B.v.National Motor BearingCo.,105F. (2d) 652(C. C. A. 9),enf'g as mod.Matter ofNationalMotor Bearing Co.andInternationalUnion United AutomobileWorkers of America, Local No.76, 5 N. L. R. B. 409;N.L. R. B. v.Swift &Co., 106 F. (2d)87 (C. C. A. 10) enf'g as mod.Matter of Swift & Co.,andAmalgamated Meat Cutters andButcher Workmenof NorthAmerica, Local No. 641, et al.,7 N.L. R. B. 269.25 Cf.Matter ofDonnelly Garment CompanyandInternational Ladies'Garment Work-ersUnion,21 N. L. R. B. 164;Matter of UnitedStates Potash CompanyandInter-national Union of Mine,Mill,andSmelterWorkers,Carlsbad PotashWorkers Union,Local 415,10 N. L.R. B. 1248. HOLLYWOOD-MAXWELL COMPANY663B. The refusal to bargain collectively1.The appropriate unitThe I. L. G. W. U. admits to membership and desires an appro-priateunit composedof allworkers employed in the productionof garments at the respondent's Los Angeles plant, except mechanics,watchmen, or stockroom '211 shipping, maintenance, office, clerical, andsupervisory employees.Since the history of collective bargainingat the respondent's plant has established this unit as the basis ofthe respondent's dealings with its employees'27 and the respondentand the I. L. G. W. U. are in substantial agreement upon it, we findthat it at all times material herein constituted and that it now con-stitutes a unit appropriate for the purpose of collective bargaining,and that such unit insures to employees of the respondent the fullbenefit of their right to self-organization and collective bargainingand otherwise effectuates the policies of the Act.By stipulation between the respondent and the attorney for theBoard, 69 employees on the pay roll for the period March 9 to 15,1939,28 were included in the unit.There was disagreement betweenthem only as to six others.The Group took no position.Hal Ayers29 is in charge of the cutting room in the absence ofSuperintendent Murphy 30 from that place. Sometimes he exerciseshis authority to direct the cutters while Murphy is present.Ayersengages in cutting, along with seven other employees.His 'statusis no more supervisory than that of Cora Stafford, who directs thework of the inspectors.Stafford has been stipulated to be withinthe unit. In accordance with this construction by the respondentand the attorney for the Board of the scope of the unit, we findAyers to be a non-supervisory employee, and include him withinthe unit.Clayton Evansis listed on the pay roll as "stk. rm. man."Hisprimary function is to fold goods and help keep the stock.Hespends the majority of the day in filling requisitions for material.He also receives and disposes of returned merchandise, and helpstake inventory.He cuts bindingon anaverage of an hour or an16 The stockroom is different from the "made up stockroom."2,The respondent had an exclusive recognition contract with the I. L. G. W.IT fromSeptember 1937 to October1938.In negotiations with the I. L. G. W. U. and the Group,the respondent recognized this unit.2'The stipulation included 70 employees listed on the pay roll of March 2 to 8, 1939.In all relevant respects,that pay roll is identical with that for March 9 to 15, 1939. But,despite the fact that Harry Weingarten's name appears on the latter pay roll, we concurin the Trial Examiner's finding that he was discharged on March 8,1939.We shall,therefore,not consider him as being within the unit after that date.29Listed on the respondent's pay roll as Hal Ayres.80Murphy is now superintendent of the Los Angeles plant. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDhour and a half daily. Since his duties are primarily those of astockroom clerk, he is not within the unit.31Carroll Fernbaughis listed on the pay roll as "shipping clerk."His primary function, at which he spends most of the day, is towrap orders and prepare them for shipment.We find him to be ashipping employee and, therefore, excluded from the unit.Lester Greenis listed on the pay roll as "material insp."Heworks in the stockroom and devotes most of his working time toordering material and keeping inventory.He also fills requisitionsfor material to be fabricated by the production workers, folds ma-terial for the cutters, when necessary, and occasionally, with Evans,inspects material.We find that he does not engage in productionwork.We shall exclude him from the unit.Margaret ColoskiandAlice Jonesare designated on the pay rollas "fact. makeup."The respondent sends from its Los Angeles plantto its branches in other cities unfinished garments which are com-pleted at their destination.Any operation performed on such gar-ments is labeled "out of town" to distinguish it from the same typeof operation performed on garments completed at the Los Angelesplant.The major portion of both Coloski's and Jones' work con-sists in ".out of town" splitting and trimming, respectively. Splittingis the assembling of the pieces that go to make up a garment, inorder that they may be sewn. Trimming is the addition of thepieces used to trim the garment. Since these are production operations,no different from those which are performed by personsstipulated to be within the unit, we find these two employees likewiseto be within the unit.We find that Clayton Evans, Carroll Fernbaugh, and Lester Greenare to be excluded from, and that Hal Ayers, Margaret Coloski,and. Alice Jones are to be included in, the appropriate unit.2.Representation by the I. L. G. W. U. of a majority in theappropriate unitOn March 14, 1939, the date of the first of a series of acts found toconstitute a refusal to bargain, the respondent employed a total of notmore than 72 employees in the appropriate unit,82 while the I. L. G.W. U. represented not less than 38 of these employees.3331The record shows that during the life of the I.L.G.W. U.'s contract,which pro-vided for preferential hiring, and for compulsory union membership for all new, non-union employees,Evans, not a member of the I. L. G. W. U.,was hired as a cutter butwas shifted to the stockroom.This was done by the respondent to avoid the applicationof this provision of the agreement,which was taken to affect production workers only.22 There were 69 employees stipulated to be within the appropriate unit.The Inclusionof Ayers, Coloski, and Jones brings that number to 72.saThe chief evidence of membership consisted of 42 signed application cards, whichwere, for.the most part, executed in 1937.Corresponding to 21 of these were signed HOLLYWOOD-MAXWELL COMPANY665We find that on March 14, 1939, and at all times thereafter, theI.L. G. W. U. was the duly designated representative of the majorityof the employees in the appropriate unit, and, pursuant to Section9 (a) of the Act, was the exclusive representative of all the employeesin such unit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.3."The refusal to bargainBy letter of February 20, 1939, the I. L. G. W. U., claiming torepresent a majority of the respondent's employees, requested therespondent to bargain collectively with it "in accordance with theprovisions of the Wagner Labor Relations Law."On February 25the I. L. G. W. U. received a letter from the respondent which statedthat it would be pleased to negotiate if the I. L. G. W. U. representeda majority of the workers, but that before negotiating it would re-quire adequate proof of that fact.The letter suggested a meeting foraffirmations of continuing intention to remain a member,dating from 1939, mostly duringthe end of June.We exclude from consideration the cards of George Cannon, ViolaScott, La Mont Stetzer,and Harry Weingarten.Stetzer and Weingarten were dischargedon October 26, 1938, and on March 8,1939, respectively.While the record does notclearly indicate the date, we find that by March 14,1939,Cannon had made known therevocation of his authorization.Scott's revocation is discussed below.The Trial Ex-aminer did not admit in evidence the cards of Irene Oliver Connor, dated October 27;1937, and of Louella Phillips,dated July 21, 1937, Board Exhibits 28U and 28FF, respec-tively.The signatures on these cards were not identified.According to I. L. G. W. U.organizerMillieGoldberg,Connor was a member at the time of the hearing, and hadattended union meetings in January 1939.Only those who are members of the I. L. G. W. U.,or have authorized it to represent them,attend union meetings.Goldberg also saw Phil-lipsat union meetings on March 13 or 14, March 20, and March 29,1939.She lastobserved that union records listed Phillips as a member about the end of February 1939,and believed that she was a member early in March.We hereby admit these two cardsin evidence and find the membership of Connor and Phillips satisfactorily demonstrated.The respondent argues that various petitions,revocations,and financial records of theBrassiereWorkers and the Group impair the probative force of the designations of theI.L. G. W. U. We have found that these organizations were dominated- by the respond-ent.We cannot regard as the expression of untrammeled will any adherence which theymight have obtained,and we consequently are obliged to give no weight to such evidence.Cf.InternationalAssociation of Machinists,Tool and Die Makers Lodge No. 35, affiliatedwithI.A.M. v. N. L. R. B.,110 F. (2d) 29(App. D. C.),aff'gMatter of The SerrickCorporationandInternational Union, United Automobile Workers of America Local No.459, 8 N. L. R. B.621, cert. granted,60 S. Ct. 721;Matter of New Era Die CompanyandInternational Association of Machinists,Lodge 243(A.F. of L.),19 N. L.R.B. 227.In this connection we must note Intervenor Exhibits 9A, 9B, 9C, and 9D,which arecopies of two letters to the I.L.G.W. U. purporting to revoke union authorizations,accompanied by registered mail receipts.The Trial Examiner reserved ruling on theiradmission.While they were not very satisfactorily identified,we hereby admit them inevidence.The letters are identically worded and appear to be written on the same kindof stationery and with the same typewriter as the Group's March 1 petition.We neednot consider the one signed by Lulu Ray Winchell,nee Brown, and Alice Jones, sincethey were not members of the I. L. G. _W. U.'Although the other,a revocation by ViolaScott, dated March 14, seems to have been inspired by the Group,and although hersignaturewas not authenticated,we note that evidence of influence by the Group isslight, and that the signature appears to be the same as the one on her union applica-tion card.We shall not regard her membership on and after March 14 as sufficientlyestablished. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDthis purpose.On February 27, Israel Feinberg, Pacific Coast repre-sentative of the I. L. G. W. U., and.Basil Feinberg, attorney for theI.L. G. W. U., met with Bowen and Norris. Israel Feinberg urgedthe respondent to contract with the I. L. G. W. U.Norris indicatedthat they would be willing to enter into contractual relations with theI.L. G. W. U. as sole bargaining agent if it were proved that theI.L. G. W. U. represented a majority of the employees.On February 28 a conference was held at the Board's RegionalOffice, in which Israel Feinberg, Alice Ingraham, I. L. G. W. U. organ-izer,Bowen, Norris, and representatives of the Board participated.Discussion centered about settlement of the dispute between the re-spondent and the I. L. G. W. U.34 Israel Feinberg and Ingraham testi-fied that Bowen and Norris agreed with them and with Board agents,first, that they would submit a pay-roll list to the Board's agents;second, that the Board's agents should check against these records evi-dence to be offered by the I. L. G. W. U. as to its membership; and,finally, that if those agents ascertained that the I. L. G. W. U. had amajority, the respondent would bargain with the I. L. G. W. U. asthe exclusive representative of its employees.At the hearing Bowentestified that he did not remember that there had been any understand-ing with respect to the check.Norris testified that there had been noagreement on the matter.The credibility of his denial is impeachednot only by the respondent's actions after having been notified that theresults showed a majority for the I. L. G. W. U., as set forth below,but also by Norris' admissions.Norris admitted that he said the re-spondent would "cooperate" with the Board agents making the check;that he did submit to them a list of the respondent's employees; andthat he was subsequently informed by them of the results of the check.It is extremely improbable that agents of the Board would have con-ducted the check unless they had the respondent's assurance of recog-nition.In addition, the credibility of both Bowen and Norris is weak-ened by their admissions concerning false statements made by themto representatives of the Board. In February 1939, on being ques-tioned by Board agents they denied that they had bribed Busick.Notuntil sometime thereafter, possibly as long as 12 days, according toNorris, did they confess their duplicity; these admissions were reiter-ated by them at the hearing.The Trial Examiner, who had an oppor-tunity to observe the demeanor of the witnesses, discredited Norris'denial.Upon this record we credit Ingraham and Israel Feinberg,and find that the respondent agreed to bargain with the I. L. G. W. U.as sole bargaining agent if, as a result of the pay-roll check made by the8By this time the charge and an amended charge in this proceeding had been filedby the I.L. G. W. U. HOLLYWOOD-MAXWELL COMPANY667Board's agents, it was disclosed that the I. L. G. W. U. represented amajority of the respondent's production employees.About March 1 or 2 both the I. L. G. W. U. and the respondentsubmitted their respective documents, in accordance with the agree-ment.About March 2 the parties were informed that the results ofthe check established an I. L. G. W. U. majority. Norris then with-drew as attorney for the respondent and announced to the representa-tives of the Board that a new attorney, Watkins, had been engaged,who would require several days to familiarize himself with thesituation.On March 6 or 7 a Board agent advised the I. L. G. W. U.thatWatkins had told him that the respondent would not be boundby the check.On March 14, at a conference with representatives of the I. L. G.W. U. and of the Board, Watkins himself informed them of thisposition.He proposed, as the respondent's only offer of settlement,a consent election with the I. L. G. W. U. as the sole organization onthe ballot.The I. L. G. W. U., fearful of the effects of the respond-ent's intimidation and coercion upon its members, rejected this pro-posal on March 16.35Although it does not appear that, at theconference of March 14, any mention was made of pending recogni-tion of the Group, on March 20 the respondent granted exclusiverecognition to that organization, in the manner already described.On March 29 representatives of the I. L. G. W. U. presented to Bowena letter asserting that they were the representatives of the majority,that recognition of the inside organization was illegal, and requestingthat the respondent bargain with them.Bowen told them he wouldgive them his answer after consulting Watkins.On April 3 theI.L. G. W. U. put forward the same contentions at a conference withthe respondent, and again refused the offer of a consent election.$ The proposal provided that the I. L. G. W. U. could withdraw from the election Ifthe respondent committed any discriminatory or prejudicial action.While the recordisnot entirely clear, it appears that a majority of the members of theI.L.G.W. U.were willing to accept the proposal,provided that they could withdraw if they "feltthat intimidation continued."Thereafter,representatives of the I. L. G. W. U. askedthe Acting Regional Director whether the I. L. G. W. U. could withdraw from an electionif,according to this subjective standard, there was any sort of intimidation.He repliedthat it was necessary to have a reasonable amount of assurance that the I.L.G.W. U.would go through with the election, if it agreed to one, and that the I. L. G. W. U. wouldhave to produce substantial evidence of discrimination before it could withdraw.Afterfurther consultation with some members of the I.L.G.W. U.,the union representativesdecided that they would not consent to an election on that basis.What seems to havemotivated them was concern over the continuing effects of the respondent's past intimi-dation.Such effects are visible in Sheldon's tactics in circulating the March 1 petition,described in footnote 12, and in the fact that there is a significant overlapping of mem-bership In the I.L.G.W. U.and in the dominated organizations.Margaret Martin, forexample,signed the March 1 petition of the Group,and an I. L. G. W. U. application cardon the same day ; subsequently she paid part of the Group's special assessment. Infact, the respondent's proposal made no provision for dispelling these effects.It amountedto no more than an offer of an election in an atmosphere which, while the respondentmight refrain from further coercion,was already charged in favor of the respondent. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDBy letter of April 4 the respondent rejected the I. L. G. W. U.'sdemands.On April 5 the respondent concluded its 2-year contractwith the Group as exclusive bargaining agent.From the above facts it is clear that the respondent has neverbargained with the I. L. G. W. U.When the check to which it hadagreed disclosed a majority for the I. L. G. W. U., and when itthereby became obligated to recognize and bargain with that organi-zation, it shifted attorneys and violated its pledge.As a furthercondition to bargaining with the I. L. G. W. U., the respondentthen insisted upon a consent election in an atmosphere prejudicialto the I. L. G. W. U.When the I. L. G. W. U. refused to run therisk of elimination in this fashion, the respondent sought protectionfrom its demands for bargaining rights in a facile recognition of,and conclusion of a 2-year contract with, the Group, an organiza-tion which was subject to its domination.36 In marked contrast withits treatment of the I. L. G. W. U., the respondent did not demand anelection of the Group before bargaining with it. Such a course ofaction was clearly dominated not by any honest or reasonable doubtof the I. L. W. G. U.'s majority, but by a desire not to deal with theI.L. G. W. U. at all,37 and constituted a refusal to bargain. 8We find that the respondent, on and at all times after March 14,1939, refused to bargain collectively with the I: L. G. W. U. as therepresentative of its employees in respect to rates of pay, wages, andhours of employment, and that, by the above conduct, it interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.C. The alleged discriminatory dischargesThe amended complaint alleges, and the respondent'sanswerdenies, that the respondent discharged HarryWeingarten, aboutMarch 3, 1939; laid off Irene Ellis, Dorothy Grant, Dorothy Nelson,and Lorraine Venable, in December 1938; and rehired Venable toa less desirable position at a reduced rate, because of their unionmembership and activity.The Trial Examiner found that none ofthese employees had been discriminated against by reason of theirunion activity and recommended that the complaint be dismissed asto them.The I. L. G. W. U. did not take exception to the Trial81 See SectionIII A above.arN.L. R. B. v. Remington Rand, Inc:.94 F. (2d)862 (C.C.A. 2),enfg Matter ofRemington Rand, Inc.andRemington Rand Joint Protective Board of the District Coun-cilOfficeEquipment Workers, 2N. L. R. B. 626.88 Cf.N.L. R. B. v. NationalMotor BearingCo., 105 F.(2d) 652(C. C. A. 9), enfgas mod.Matter of NationalMotor Bearing Co.andInternational Union, United Automo-bileWorkersof America,LocalNo.76, 5 N. L. R. B. 409. HOLLYWOOD-MAXWELL COMPANY669Examiner's recommendations in regard to these complainants.Wehave examined the evidence with respect to their cases and concurin the Trial Examiner's findings.We shall dismiss the complaintas to them.The amended complaint alleges, and the respondent's answerdenies, that the respondent discharged La Mont Stetzer about Octo-ber 26, 1938, because of union membership and activity.The TrialExaminer found that he was not discriminatorily discharged, andthe I. L. G. W. U. took exception to this finding.Stetzer had been employed by the respondent as a cutter since 1935and joined the I. L. G. W. U. in August 1937. At the time of thetermination of his employment, he was the highest paid cutter andthe only I. L. G. W. U. member in the cutting room. About June 15,1938, Bowen told Stetzer that he could fire him for trying to get twoof the cutters to "talk union."About the time of the expiration ofthe union contract on October 1, Stetzer on several occasions askedboth James and Billy Willy to join the I. L. G. W. U. James in-formed Ayers, and Billy told Murphy, of Stetzer's activity.During the latter part of October 1938, at about 4: 30 p. m., thenormalquitting time, Stetzer sought to take home some scraps-pieces of material which remain after the whole cloth has been cut.Some scraps are usable.Employees are only permitted to take homenon-usable scraps.Bowen intercepted Stetzer while he was in thecutting room.According to Stetzer, he was bringing the scraps tobe checked by Murphy, before taking them home.On two previousoccasions Murphy had approved scraps for Stetzer.There is a con-flict asto whether Stetzer told Bowen he was going to Murphy whenBowen deprived him of the scraps.A large bundle of scraps wasintroduced at the hearing as those which Stetzer had attempted tosecure.Stetzer disclaimed all but four bunches, and asserted thatthey contained scraps no larger than those usually approved byMurphy.Murphy denied that he had ever approved of any scrapsas large as these. Some of those acknowledged by Stetzer are defi-nitely usable, and the evidence indicates that Stetzer should haveknown this.Murphy's approval, therefore, would not have exon-erated Stetzer in the least from his share of the blame for attemptingto convert usable scraps to his own purposes.But Stetzer was notdischarged for that reason.The record shows that he was dis-charged for refusing to apologize in writing for his action, a formof discipline not unusual with the respondent.We cannot say thatthe respondent-lacked justification for this discharge.We find that Stetzer was not discharged because of his union mem-bership and activity. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order it to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that' the respondent has dominated and interferedwith the formation of the Brassiere Workers, and of the Group, andhas contributed support to them.Their continued existence thwartsthe purposes of the Act and would render ineffective a mere orderto the respondent to cease and desist from engaging in unfair laborpractices.In order to effectuate the policies of the Act and free theemployees of the respondent from such domination and interferenceand the effect thereof, which constitute a continuing obstacle to theexercise by the employees of the rights guaranteed them by the Act,we will order the respondent to withdraw all recognition from theBrassiereWorkers and the Group as the representatives of the re-spondent's employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and conditions of work, and to disestablish them assuch representatives.39Since the agreement between the respondentand the Group embodies recognition of the Group as such repre-sentative, and since the agreement represents the fruit of the re-spondent's unfair labor practices, and a device to perpetuate theireffects,we will order the respondent specifically to cease and desistfrom giving effect to this or any other agreement it may have en-tered into with the Group in respect to rates of pay, wages, hours ofemployment, or other conditions of work.40We have found that the respondent has refused to bargain col-lectively with the I. L. G. W. U. as the exclusive representative of39N. L. R. B. v. Pennsylvania Greyhound Lines,Inc.,303 U. S. 261, rev'g 91 F. (2d)178 (C. C.A. 3) and aff'gMatter of Pennsylvania Greyhound Lines,Inc., at al.andLocalDivisionNo. 1063 of the Amalgamated Association of Street, Electric Railway andMotorCoach Employees of America,1N.L. R. B. 1.40National Licorice Co. v. N. L. R. B.,60 S. Ct. 569,aff'g as mod. 104 F.(2d) 655(C. C. A. 2),enf'g as mod.Matter of National Licorice Co.andBakery and ConfectioneryWorkers International Union of America,Local 405,Greater New York and Vicinity, 7N. L. It. B. 537. HOLLYWOOD-MAXWELL COMPANY671its employees within the appropriate unit..We shall order the re-spondent, upon request, to bargain collectively with I. L. G. W. U.We have found that the respondent did not discriminate againstLa Mont Stetzer, Harry Weingarten, Dorothy Grant, Irene Ellis,Dorothy Nelson, and Lorraine Venable, with regard to hire andtenure of employment.We shall, therefore, dismiss the complaintwith respect to them.Upon the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalLadies Garment Workers Union, IndependentBrassiereWorkers of California, Incorporated, and IndependentProductive Group are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of, and by contributing support to, Independent BrassiereWorkers of California, Incorporated, and Independent ProductiveGroup, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.3.The production employees of the respondent at its Los Angelesplant, excluding mechanics, watchmen, and stockroom, shipping,maintenance, office, clerical, and supervisory employees, at all timesmaterial herein constituted and now constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9'(b) of the Act.4. International Ladies Garment Workers Union was on March 14,1939, and at all times thereafter has been the exclusive representativeof all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section Q (a) of the Act.5.By refusing, on or about March 14, 1939, and at all times there-after, to bargain collectively with International Ladies GarmentWorkers Union as the exclusive representative of the employees insuch unit, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in. Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, with respect to La Mont 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDStetzer,HarryWeingarten, Irene Ellis, Dorothy Grant, DorothyNelson, and Lorraine Venable.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Hollywood-Maxwell Company, Los Angeles, California, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the formationor administration of Independent Brassiere Workers of California,Incorporated, or Independent Productive Group, or any other labororganization of its employees, and from contributing any support tosaid organizations or to any other labor organization of its employees;(b) Recognizing Independent Brassiere Workers of California, In-corporated, or Independent Productive Group, as the representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work;(c)Giving effect to its agreement with Independent ProductiveGroup, dated April 5, 1939, or to any other agreement which it may,have entered into with Independent Productive Group in respect torates of pay, wages, hours of employment, or other conditions ofwork;(d)Refusing to bargain collectively with International LadiesGarment Workers Union as the exclusive representative of the pro-duction employees of the respondent at its Los Angeles plant, exclud-ing mechanics, watchmen, and stockroom, shipping, maintenance,office, clerical, and supervisory employees;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Independent Brassiere Work-ers of California, Incorporated, and Independent Productive Group,as the representative of any of its employees for the purpose of deal-ing with the respondent concerning grievances, labor disputes, wages,ratesof pay, hours of employment, or conditions of work, and com- HOLLYWOOD-MAXWELL COMPANY673pletely disestablish Independent Brassiere Workers of California, In-corporated, and Independent Productive Group, as such representative;(b)Upon request, bargain collectively with International LadiesGarment Workers Union as the exclusive representative of the pro-duction employees of the respondent at its Los Angeles plant, exclud-ing mechanics, watchmen, and stockroom, shipping, maintenance,office, clerical, and supervisory employees, in respect to rates of pay,wages, hours of employment, and other conditions of employment;(c)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating : (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), (c), (d), and (e) of this Order, and(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order;(d)NotKy the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint, as amended, be, and thesame hereby is, dismissed in so far as it alleges, with regard toLa Mont Stetzer, Harry Weingarten, Irene Ellis, Dorothy Grant,Dorothy Nelson, and Lorraine Venable, that the respondent hasengaged in unfair labor practices within the meaning of Section 8(3) of the Act.